PER CURIAM.
The trial court order adjudging plaintiffs in contempt of court and ordering them to *134pay to the defendants the sum of $250 per day for each and every day they remained in violation of orders requiring them to make discovery, is void for the failure of the order to contain findings that the alleged contemnors had the present ability to comply with the underlying discovery orders. Garo v. Garo, 347 So.2d 418 (Fla.1977); Epstein v. Epstein, 345 So.2d 398 (Fla.3d DCA 1977).
Reversed.